I concur in the judgment in this case, but would plant the decision of the main question on a far broader ground than the majority does. The basis of plaintiff's complaint is that his land, — acquired from Fry through various mesne conveyances, and subject, therefore, to the agreement between Fry and Witmer (quoted at length in the opinion of the majority), — will be injured by being overflowed by the waters of the Susquehanna River, if defendant, an assignee of Witmer, is permitted to construct or raise its dam in the river. Plaintiff contends, therefore, that defendant should be enjoined from continuing its work, until it has, by appropriate condemnation proceedings, obtained the right so to do. The agreement between Fry and Witmer expressly provides, however, that it shall bind all subsequent grantees under Fry, one of which plaintiff is, in favor of all later assignees who acquire title to the release specified in the agreement through Witmer, as defendant does, and this stipulates that the land described therein, and now the subject-matter of the present controversy, "shall be free, clear and discharged of all claims on the part of [Fry] his heirs and assigns for damages thereby caused to the *Page 71 
said land . . . . . . [by Witmer or his assigns] by the erection of a dam or dams" in the river. This being so, plaintiff can have no claim against defendant, and hence cannot insist upon a jury of view to assess damages which legally do not exist. Alleging, as its only answer on this point, that the Fry-Witmer agreement provides for an easement in gross does not aid plaintiff, since the agreement, no matter by what technical name it is called, in unmistakable language excludes all idea of this hoped for recovery of damages: Tide Water Pipe Co. v. Bell, 280 Pa. 104, 112.
Justices SCHAFFER and LINN join in this concurring opinion.